                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION


UNITED STATES OF AMERICA

vs.                                                 Case Number: 1:17-cr-20154

BRIAN BLACK


       ORDER GRANTING IN PART MOTION TO CONTINUE SENTENCING



       THIS MATTER came on to be heard upon the Defendant’s Motion to Continue

Sentencing. It would appear unto this Court that for good cause shown, said motion should be

granted; however, the Court is not inclined to reset the hearing in February 2019, as requested by

Defendant. The sentencing hearing for Defendant currently set for November 27, 2018 at 9:00

a.m. is hereby continued until Thursday, December 27th at 9:00 a.m.

       The Court notes this is the third continuance of Defendant’s sentencing. No further

continuances will be granted absent extraordinary circumstances.

       IT IS SO ORDERED this 14th day of November, 2018.



                                             s/ S. Thomas Anderson
                                             CHIEF UNITED STATES DISTRICT JUDGE
